Case: 14-5014      Document: 11      Page: 1     Filed: 01/29/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                    CAROL ANN VASKO,
                     Plaintiff-Appellant,

                                v.

                      UNITED STATES,
                      Defendant-Appellee.
                    ______________________

                          2014-5014
                    ______________________

     Appeal from the United States Court of Federal
 Claims in No. 1:12-cv-00370-MBH, Judge Marian Blank
 Horn.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
     Carol Ann Vasko moves for leave to withdraw her
 informal brief, and for an extension of time to file a formal
 brief. The court notes that Vasko submitted her formal
 brief on January 29, 2014.
     Upon consideration thereof,
     IT IS ORDERED THAT:
Case: 14-5014    Document: 11    Page: 2      Filed: 01/29/2014



 2                                VASKO    v. US



     The motions are granted. Vasko’s informal brief is
 withdrawn and her formal brief is accepted for filing. The
 United States’ response brief is due within 40 days of the
 date of filing of this order.
                                   FOR THE COURT

                                    /s/ Daniel E. O’Toole
                                    Daniel E. O’Toole
                                    Clerk of Court


 s21